IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

THE STATE OF TEXAS

            VS.                                      CAUSE NUMBER PD-0013-15

MICHAEL ERIC RENDON

                                            ORDER

       The above styled and numbered cause is before this Court in Cause No. 12-8-26805-D

from the 377TH District Court of Victoria County.

       The Court is of the opinion the following exhibits should be inspected:

               1. Defense Exhibits 1 through 11


 Pursuant to Tex. R. App. 34.6(g)(2), the District Clerk of Victoria County is ordered to file

these exhibits with the Clerk of this Court on or before the 20th day of November, 2015.

       IT IS SO ORDERED THIS THE 10th DAY OF NOVEMBER, 2015



                                         PER CURIAM

EN BANC

DO NOT PUBLISH